MEMORANDUM OF DECISION.
Andy Ackerman appeals from a judgment entered on a jury verdict in Superior Court, York County, convicting him of depraved indifference murder, 17-A M.R.S.A. § 201(1)(B) (1983). We find no merit in Ackerman’s first challenge, that the presiding justice committed reversible error in admitting into evidence a prior consistent statement under M.R. Evid. 801(d)(1), in that all of the requirements for the admission of that statement had been met. See State v. Fredette, 462 A.2d 17, 22-23 (Me.1983). We also reject Ackerman’s contention that the evidence was insufficient to support his conviction. Viewing the evidence in the light most favorable to the prosecution, the jury rationally could have found beyond a reasonable doubt every element of the offense charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.